933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen A. EVANS, President, Socialist Party, USA,Incorporated personnel/employees, Plaintiff-Appellant,v.UNITED STATES GOVERNMENT and all it's Businesses, Governmentand Corporate Units in America, Defendant-Appellee.
No. 91-1099.
United States Court of Appeals, Sixth Circuit.
May 22, 1991.

1
Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and HIGGINS, District Judge.*

ORDER

2
This pro se Michigan plaintiff appeals the district court's order dismissing without prejudice his complaint filed against defendant United States Government and denying his application for leave to proceed in forma pauperis.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination pursuant to Fed.R.App.P. 34(a), this panel unanimously agrees that oral argument is not needed.


3
Allen A. Evans identified himself in his complaint as the President of the Socialist Party of America, Inc.  He maintained simply that his constitutional rights have been violated.  He made no factual allegation concerning the deprivation of his rights, and he made no request for relief.  In support of his affidavit of indigency, Evans implied that his corporation, not he, was in receipt of all income from its "property", the United States of America.


4
Upon review, we conclude first that the district court did not abuse its discretion by concluding that the application for pauper status was insufficient.  See 28 U.S.C. Secs. 1915(a), (d).  Second, because Evans's legal and factual contentions are baseless the complaint is frivolous.    Cf. Neitzke v. Williams, 490 U.S. 319 (1989).


5
Accordingly, the district court's order dismissing the complaint without prejudice is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation